DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 3/1/2021. Claims 1, 5, and 6 have been amended. Claims 7-8 have been newly added. Claims 1-8 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In analyzing independent claim 5, the claim(s) recite(s) mathematical concepts Step 2A Prong 1 according to the limitations “demodulating the signal to generate values, inserting predetermined values corresponding to punctured parity bits from among parity bits generated in the transmitting apparatus; and decoding the generated values and the inserted values, wherein the parity bits are generated by encoding information bits comprising input bits based on a low density parity check (LDPC) code, wherein a number of the predetermined values is determined based on Npunc_temp calculated based on a following equation: (see equation in claim 5), where Nouter represents a number of the information bits, and A and B represent predetermined constraints, wherein the plurality of modes comprise a first mode and a second mode, and wherein the B is 11460 in the first mode and the B is 6036 in the second mode”. In view of the instant specification, the claimed interleaving is shown as a mathematical concept in the claim in addition to the specification par. [0121], [0132], [0150], [0225], [0226], and [0422] – [0425].



The claim(s) does/do not include additional elements under Step 2B that are sufficient to amount to significantly more than the judicial exception. The features “receiving apparatus” and “receiving a signal from a transmitting apparatus” are well-understood, routine, and conventional computer component performing conventional computer function of receiving data, as evidenced by reference Park et al. (20070283219, pub. Dec. 6, 2007), in Fig 2 par. [0009]. Hence, these features do not constitute significantly more than the judicial exception.

Claims 6-8 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claim and addressed in the rejection of independent claim 5. A specific abstract idea is an abstract idea and is not eligible for patent protection without significantly more recited in the claim.

Accordingly, for the reasons provided above, claims 5-8 are directed to an abstract idea and hence, not patent eligible under 35 U.S.C. 101.


Allowable Subject Matter
	Claims 1-4 are allowable.
Claim 1 recites a transmitting apparatus transmits the TV broadcast signal (transformed through encoding, puncturing, and mapping as claimed)  to a receiving apparatus, which is considered as a practical application under Step 2A Prong 2 under 35 U.S.C. 101 in view of Example 41 of the 2019 Revised Patent Subject Matter Eligibility Guidance. 

The following is an examiner’s statement for reason of allowance over prior arts:
The closest prior arts of record:
Jeong et al. (20130055051) discloses an invention based on a Digital Video Broadcasting the 2nd Generation Terrestrial (DVB-T2) system, which is the Europe digital broadcasting standard, and a Digital Video Broadcasting Next Generation Handheld (DVB-NGH) system, signaling bits are input to the LDPC encoder, Layer-1 signaling bits are transmitted through an ith frame 702, puncture punctures a codeword according to a puncturing pattern and a puncturing bit length, and modulator modulates, according to a corresponding modulation scheme, and outputs a signal provided from the puncture, RF unit converts the modulated signal provided from the modulator into a high-frequency signal and transmits the high-frequency signal, RF unit converts the modulated signal provided from the modulator into a high-frequency signal and transmits the high-frequency signal through an antenna, Npost_temp- is temporary number of bits to be encoded, Npost is final number of bits to be encoded, number of bits to be punc, equation 7: Npunc = [A1 x (Kbch – Ksig) + B1], else Npunc = [A2 x (Kbch – Ksig) + B2], KBCH indicates an information bit length, Ksig indicates bit length of information bits, different values of A and B, i.e., A1 and B1 or A2 and B2 are used, A1 and A2 can be constant values, and B¬1 and B2 can be determined as constant values, and a code rate may change according to A and B.
Myung et al. (20090259913, noted in IDS 10/27/2020) discloses LDPC blocks through which L1 post-signaling information is to be transmitted is determined according to the total number of bits of the L1 post-signaling information.  The number of input information bits of each LDPC block is calculated when the determined number of LDPC blocks is plural.  The number of puncturing bits among parity bits of each LDPC block is determined considering a modulation order. L1 signaling information further includes L1 pre-signaling information 202 in addition to L1 static information 203, L1 configurable information 204 and L1 dynamic information 205 that constitute the L1 post-signaling information.

However, with respect to independent claim 1, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “wherein the L1 signaling information comprises at least one of first signaling information and second signaling information”, “wherein the first signaling information comprises information for decoding of the second signaling information”, “wherein a protection level of the broadcast signal is based on the mode”, “wherein the plurality of modes comprises a first mode and a second mode”, “wherein if the mode is the first 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-4 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
	Claims 5-8 do not have prior art rejections because prior arts either alone or in combination do disclose the limitations “wherein a number of the predetermined values is determined based on Npunc_temp calculated based on a following equation: (see equation in claim 5), where Nouter represents a number of the information bits, and A and B represent predetermined constraints, wherein the plurality of modes comprise a first mode and a second mode, and wherein the B is 11460 in the first mode and the B is 6036 in the second mode” in claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vojcic et al. (20140153628) discloses decoding block and concatenated codes including channel state information estimation such as by using optimum filter lengths based on channel selectivity and adaptive decision-directed channel estimation.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SAZZAD HOSSAIN/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111                                                                                                                                                                                                                                                                              /APRIL Y BLAIR/                                                                      Supervisory Patent Examiner, Art Unit 2111